     Case 4:20-cv-00210-DCB-LAB Document 13 Filed 09/30/20 Page 1 of 1



 1   WO
 2
 3
 4                      IN THE UNITED STATES DISTRICT COURT
 5                              FOR THE DISTRICT OF ARIZONA
 6
 7    Leyosha Smith,                                 No. CV-20-00210-TUC-DCB (LAB)
 8                 Plaintiff,                        ORDER
 9    v.
10    American Red Cross, et al.,
11                 Defendants.
12
13         This case was referred to Magistrate Judge Bowman for pretrial proceedings
14   pursuant to LRCiv. 72. (Doc. 10). Magistrate Judge Bowman granted a motion to dismiss,
15   with leave to amend.
16         The Court adopts the reasoning of the Magistrate Judge in her Order (Doc. 12) and
17   dismisses the action without further notice. The Plaintiff has now failed to comply with
18   Court directives to respond to the Defendants’ Motion to Dismiss and to file an Amended
19   Complaint.
20         Accordingly,
21         IT IS ORDERED that this case is dismissed, and the Clerk of the Court shall close
22   it for the reasons given in Magistrate Judge Bowman’s Order (Doc. 12).
23         Dated this 28th day of September, 2020.
24
25
26
27
28
